                                              U.S. Department of Justice

                                              United States Attorney
                                              Southern District of New York

                                              United States District Courthouse
                                              300 Quarropas Street
                                              White Plains, New York 10601



                                              July 12, 2021
                                                              IT IS HEREBY ORDERED THAT the evidentiary
BY CM/ECF                                                     hearing in this matter is adjourned to
                                                              July 28, 2021 at 2:00 p.m. in Courtroom
The Honorable Richard J. Sullivan                             18B   at  the   Daniel  Patrick  Moynihan
                                                              Courthouse, 500 Pearl Street, New York,
United States Circuit Judge 1                                 New York 10007.    Members of the public
United States Court of Appeals for the Second Circuit         may monitor the proceeding   in-person in
40 Foley Square                                               Courtroom 18B or via the Court's free
                                                              audio-line by dialing 1-888-363-4749 and
New York, New York 10007                                      using access code 3290725#.

      Re:    United States v. Casimir Griffin,
             11 Cr. 936 (RJS)                                                     07/12/2021



Dear Judge Sullivan:

       The Government writes respectfully—with defendant Casimir Griffin’s con-
sent—to request that the Court adjourn the scheduled VOSR hearing in this matter
by one day. The hearing is currently scheduled for July 27, 2021, at 10:00 am. A
scheduling conflict has arisen for that day; in light of my history with this case, I
think the Court would be better served if I could attend the hearing. I spoke with
Griffin’s counsel, and told him the nature of the conflict, and he indicated that he
consents to a short adjournment to accommodate my schedule. I have spoken with
the Court’s judicial assistant, and understand that the Court is available to conduct
the hearing the following day, July 28, 2021, beginning at 10:00 am. Accordingly, I
respectfully request that the hearing be adjourned by that one day.




1Sitting by designation as a United States District Judge for the Southern District of
New York
Hon. Richard J. Sullivan
July 12, 2021
Page 2 of 2

      Please feel free to contact me with any questions or issues.

                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney


                                       By:   ___________________________________
                                             Michael D. Maimin
                                             Assistant United States Attorney
                                             (914) 993-1952

cc:   John Kaley, Esq. (by electronic mail and CM/ECF)
      United States Probation Officer Erica Cudina (by electronic mail)




                                         2
